Citation Nr: 0123450	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-03165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on verified active duty from November 1945 
to May 1953 and from January 1954 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  In February 1997, the Board remanded this 
claim to the RO for additional development as to whether the 
veteran was exposed to occupational radiation.  After 
complying with the remand instructions, the RO returned the 
claim to the Board for further appellate review.  

In August 1999, the Board determined, in pertinent part, that 
new and material evidence had not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a nervous disorder and denied his claim.  The veteran 
appealed the BVA decision to the United States Court of 
Appeals for Veterans Claims (Court).  On March 29, 2001, the 
Court vacated that part of the August 1999 BVA decision, 
which denied the reopening of the veteran's claim for 
entitlement to service connection for a nervous disorder, and 
remanded it back to the BVA for readjudication and further 
development, if necessary, consistent with the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2096-97 (2000). 

The Board also notes that the August 1999 BVA decision had 
remanded the veteran's claim for entitlement to service 
connection for disabilities due to radiation exposure, 
including seizures, emphysema, a prostate disorder, and 
migraines, for further development.  As such, that claim has 
not been returned to the Board for final appellate review.  

In July 2001, the Board sent a letter to the appellant with a 
copy to his representative, advising him that the case had 
been returned to the BVA and that he was being given 90 days 
to submit additional evidence or argument.  In a July 2001 
response, the veteran stated that he did not want the RO to 
consider his appeal again and reiterated previous arguments.  
In an August 2001 brief, the veteran's representative 
requested that the Board remand this case to the RO in order 
to ensure due process in compliance with the provisions of 
the VCAA.


FINDINGS OF FACT

1.  By unappealed decision dated November 1993, the RO denied 
the reopening of the veteran's claim of entitlement to 
service connection for a nervous disorder. 

2.  Evidence added to the record since the RO's November 1993 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for a nervous disorder. 


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision, denying the reopening of 
the claim of entitlement to service connection for a nervous 
disorder, is final.  38 U.S.C.A. §§ 5103A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a nervous 
disorder.  38 U.S.C.A. §§  5103A, 5108  (West 1991 & Supp.  
2001); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Among other changes, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the VCAA.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to claimants than the former 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  

Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA in some cases to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and 
provides a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  However, the Board 
notes that the provisions of the VCAA do not require VA to 
reopen a claim which has been finally disallowed except when 
new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 
2001).

Furthermore, while the VCAA and the regulations implementing 
the VCAA provide in some circumstances for VA to obtain an 
additional medical examination or opinion, special provisions 
apply in cases in which a service connection claim has been 
the subject of a prior final decision disallowing the claim.  
Regulations have been recently promulgated by VA implementing 
the VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.
(iii) Paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  (Emphasis supplied.)   
   
The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
nervous disorder, to include as a result of radiation 
exposure.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous disorder in a 
November 1977 rating decision.  The veteran sought to reopen 
his claim for service connection for a nervous disorder in 
October 1982.  In a December 1983 rating decision, the RO 
confirmed its earlier denial.  Following submission of a 
December 1982 statement from the veteran's treating physician 
indicating that he had treated the veteran for chronic 
alcoholism, the RO reaffirmed its previous denials in a 
January 1983 decision.  The veteran filed a notice of 
disagreement as to the last two RO decisions but did not 
perfect an appeal.  

In May 1990, the veteran sought to reopen his claim.  In a 
July 1990 decision, the RO confirmed the previous denials 
finding the new evidence submitted was not material for 
establishing a relationship of his nervous disorder to 
service.  The veteran perfected an appeal to the July 1990 
decision.  The Board remanded the case in August 1991 for 
further development.  In September 1991, the RO again denied 
the veteran's claim, noting that no new and material evidence 
had been submitted to warrant reopening.  

In a March 1992 BVA decision, the Board noted that the 
veteran had not been notified that his original claim for 
entitlement to service connection for a nervous disorder had 
been denied in November 1977.  Thus, the Board found that it 
was an open claim and reviewed the veteran's claim on a de 
novo basis.  In affirming the RO's denial of the veteran's 
claim for service connection for a nervous disorder, the 
Board noted in its March 1992 decision, that the physical 
examination report made during the latter part of the 
veteran's active service showed an episode of nervousness, 
which had completely resolved by the time of the veteran's 
separation from service; that a chronic acquired 
psychoneurosis was not clinically shown until many years 
after separation; that the veteran's contention that his 
nervous disorder was reportedly due to escorting and 
assisting with loading and unloading atomic bombs on aircraft 
was unsupported; and that a nervous disorder was neither a 
radiogenic nor radiation risk disease warranting service 
connection on a presumptive basis.  

The veteran sought to reopen his claim in April 1993.  In a 
November 1993 decision, the RO determined that no new and 
material evidence had been submitted since the March 1992 BVA 
decision to warrant reopening his claim for service 
connection for a nervous disorder.  In June 1994, the veteran 
filed to reopen his service-connection claim for a nervous 
disorder, to include due to radiation exposure.  In a rating 
decision the same month, the RO determined, in pertinent 
part, that no new and material evidence had been received to 
warrant reopening the claim.  The RO later confirmed its 
previous denial in a July 1994 decision, noting that there 
was no medical evidence establishing incurrence in service or 
onset of a nervous disorder to a degree of 10 percent within 
one year of discharge.  The veteran perfected an appeal of 
the June and July 1994 RO decisions.

Since the veteran did not perfect an appeal of the November 
1993 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.1103 (2000).  
Similarly, in the absence of reconsideration by the Board, 
all Board decisions (that is, the March 1992 decision) are 
final on the date stamped on the face of the decision.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. 
§§ 20.1100, 20.1104.  

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen his claim for service connection for a nervous 
disorder and the Board may proceed with appellate review.  In 
this regard, the Board notes that the December 1994 statement 
of the case, and the BVA's August 1999 decision explained 
that evidence to reopen his service-connection claim would 
show that his nervous disorder was related to military 
service.  Both the RO and the Board informed the veteran that 
his claimed disorder was not a radiogenic disease.  Moreover, 
in letters to the veteran dated in September 1989, August 
1990, August 1991, June 1993, and May 1995, the RO explained 
the evidence needed to reopen his claim and asked for 
additional information from the veteran.  Therefore, the 
Board may proceed with its appellate review without prejudice 
to the veteran.  See 38 C.F.R. § 3.159(c)(4(C)(iii), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The pertinent evidence that was of record at the time of the 
RO's November 1993 denial includes: one service medical 
record; service personnel records; a September 1976 
Certificate of Attending Physician; a VA hospital summary 
reflecting a stay from September 1976 to October 1976; March 
1977, May 1977, August 1997, October 1977, November 1982, 
January 1983, May 1990, July 1990, October 1990, September 
1991, November 1992, and April 1993 statements of the 
veteran; a private medical center summary reflecting a stay 
in July 1987; undated and September 1993 statements from D. 
S., Ph.D.; an April 1990 private outpatient treatment record; 
and a newspaper article concerning radiation exposure.  
Collectively, this evidence shows that the veteran had one 
episode of nervousness with chest pains and soaking sweats 
during active service in 1960, that he received treatment for 
stress beginning in 1964, that he was hospitalized and 
treated for alcoholism, and that he was first diagnosed with 
a nervous disorder, namely, anxiety neurosis in 1976.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's November 1993 
decision includes: service personnel records; Government 
agency responses on radiation exposure; a February 1994 VA 
outpatient treatment record; February 1995 hearing testimony; 
a booklet on low-level radiation; and various statements from 
the veteran and his representative.   

Some of the service personnel records noted above were of 
record at the time of the RO's November 1993 denial.  Others 
contained no notations regarding psychiatric problems.  The 
medical evidence reflects continued treatment for an anxiety 
disorder and/or dysthymia.  The booklet on low-level 
radiation lists sources of ionizing radiation.  The veteran's 
statements and testimony reflect his belief that he developed 
a nervous disorder during active service possibly as a result 
of exposure to ionizing radiation.  The Government agency 
responses indicate there are no reports showing that the 
veteran was exposed to radiation in service.

With the exception of some of the service personnel records 
and the agency responses, the evidence presented following 
the RO's November 1993 denial is neither cumulative nor 
redundant.  That notwithstanding, it bears directly, but not 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  

The new evidence merely confirms that the veteran has 
psychiatric problems that require treatment.  The new 
evidence does not include a medical opinion that the 
veteran's in-service episode of nervousness represented a 
chronic psychiatric disorder or the beginning of one, or that 
he developed a chronic psychosis within one year of 
separation.  It also does not reflect any medical opinion 
linking a current psychiatric problem to the veteran's period 
of active service, including claimed radiation exposure.  
Moreover, the Board observes that a psychiatric disorder is 
neither a radiogenic nor radiation risk disease warranting 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.309(d) and 3.311(b) (2000).  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements that his nervous disorder is attributable to his 
active service, including alleged radiation exposure, do not 
establish the necessary nexus, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the RO's November 1993 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  

The Board is not aware of the existence of any additional 
existing evidence which might support the veteran's claim 
that the RO has not already tried to obtain; thus, a duty to 
notify or assist does not arise under 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard, the Board observes that 
the veteran's service medical records are unavailable, 
presumably having been destroyed in a fire during the early 
1970's at the National Personnel Records Center (NPRC).  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Where service medical records are unavailable, 
the heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In that 
respect, the Board observes that the RO has made repeated 
attempts to locate the veteran's service medical records, but 
with negative results.  Searches for Surgeon General's Office 
(SGO), hospital, sick and morning reports and efforts to 
reconstruct the records proved unsuccessful.  The RO informed 
the veteran of its inability to obtain his service medical 
records on several occasions.  Moreover, the RO's May 1977 
letter advised the veteran that, even though service records 
were not available, alternate proof to support the claim 
would be considered and the appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Even the veteran has indicated that reports from his 
now deceased physician and psychologist, who treated him for 
a claimed nervous disorder in the 1960's and 1970's have been 
destroyed.  The Board also requested records from the Fulton 
State Hospital but no reply was ever received.  The Board 
observes that where records are unavailable, "the VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  The Board finds that VA has made 
reasonable efforts in this case to obtain records identified 
by the veteran which might be in the custody of a federal 
department or agency or in the custody of private medical 
care providers.  See 38 C.F.R. § 3.159(c)(1)(2)(3), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

Because new and material evidence has not been presented or 
secured to reopen the claim for service connection for a 
nervous disorder, VA is not required, under the provisions of 
the VCAA and the implementing regulations, to obtain a 
medical examination or medical opinion. 38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4). 

The Board finds that, in the veteran's case, VA is not 
required to make any more requests for service medical or 
private records or to obtain a medical examination or 
opinion.  The Board concludes that VA has no further duty to 
assist the veteran in his attempt to reopen his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. §§ 3.156, 
3.159, 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a nervous disorder and to explain why 
his current attempt to reopen the claim has failed. 


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a nervous 
disorder is denied.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

 

